10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRIAN WHITAKER, Case No. CV 19-4419-GW-GJSx
Plaintiff,
V. ORDER TO DISMISS WITH
PREJUDICE

NORMAN H. LEIBSON, et al.,
Defendants.

 

 

 

 

Based upon the stipulation between the parties and their respective counsel,
it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
Each party will bear its own attorneys’ fees and expenses.

IT IS SO ORDERED.

Dated: November 26, 2019

Aang He Wm

HON. GEORGE H. WU,
UNITED STATES DISTRICT JUDGE

 

 
